Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 7/16/2020, 5/27/2020 made of record.   The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
Set of Claims 1-15 and 21 is considered allowable. The following is a statement of reason for the indication of allowable subject matter:
Claim 1 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. KAWAMURA et al. (U.S. Pub. No. 2018/0277769) and Yamamoto et al. (U.S. Pub. No. 2014/0319507), taken individually or in combination, do not teach the claimed compound selected from the group consisting of Formula I and Formula II

    PNG
    media_image1.png
    160
    347
    media_image1.png
    Greyscale


Formula I Formula II wherein Y is selected from the group consisting of O, S, and NRN; and 
(a) L1 and L2 are the same or different and are each a mono-anionic bidentate ligand; and R is selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; or 
(b) Rejoins with L1 of the Formulae I or II to form a ring B1 of formula B and formula C, respectively, and L2 is L3 and L3 is a tridentate ligand of formula D


    PNG
    media_image2.png
    428
    550
    media_image2.png
    Greyscale

wherein 
ring C, ring D, and ring E are each independently selected from the group consisting a 5-membered aryl, a 5-membered heteroaryl, a 6-membered aryl, and a 6-membered heteroaryl;  82Attorney Docket No.: 206102-0224-00US 
X1 to X4 are independently selected from C or N, and no more than two of the X1 to X4 is N; 
Z1 to Z7 are independently selected from C or N; wherein one of Z1, Z4, and Z7 is an anionic donor, and the remaining two are neutral donors; wherein Z2 and Z3 are not both N, and Zs and Z6 are not both N; and the dotted lines represent coordination to the iridium; 
wherein each RA to RE represents mono to the maximum allowable substitution, or no substitution; and 
A to RE is independently a hydrogen or a substituent selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, wherein any two adjacent substituents RA to RE are optionally joined to form a fused ring.
Claims 2-15 and 21 inherit the allowable subject matter of claim 1 are similarly allowable. 

Set of Claims 16-18 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	 Regarding claim 16, KAWAMURA et al. (U.S. Pub. No. 2018/0277769) teaches an organic light-emitting device (OLED) comprising an anode 3, a cathode 4, and an organic layer 10 disposed between the anode and the cathode, the organic layer. 
 	Yamamoto et al. (U.S. Pub. No. 2014/0319507) teaches an organic light-emitting device (OLED) 10 comprising an anode 4, a cathode 9, and an organic layer, disposed between the anode and the cathode, the organic layer.
 
 	KAWAMURA et al. (U.S. Pub. No. 2018/0277769) and Yamamoto et al. (U.S. Pub. No. 2014/0319507), taken individually or in combination, do not teach the claimed organic light-emitting device (OLED) having an anode, a cathode, and an organic layer disposed between 
 
    PNG
    media_image1.png
    160
    347
    media_image1.png
    Greyscale


Formula I Formula II wherein Y is selected from O, S, or NRN; and 
(a) L1and L2 are the same or different and are each a mono-anionic bidentate ligand; and R is selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; or  110Attorney Docket No.: 206102-0224-00US 
(b) R can join with L1 of the Formulae I or II to form a ring B1 of formula B and formula C, respectively, and L2 is L3 and is a tridentate ligand of formula D

    PNG
    media_image2.png
    428
    550
    media_image2.png
    Greyscale
 
wherein 
ring C, ring D, and ring E are each independently selected from the group consisting a 5-membered aryl, a 5-membered heteroaryl, a 6-membered aryl, and a 6-membered heteroaryl; 
X1 to X4 are independently selected from C or N, and no more than two of the X1 to X4 is N; 
Z1 to Z7 are independently selected from C or N; wherein one of Z1, Z4, and Z7 is an anionic donor, and the remaining two are neutral donors; wherein Z2 and Z3 are not both N, and Z5 and Z6 are not both N; and the dotted lines represent coordination to the iridium; wherein each RA to RE represents mono to the maximum allowable substitution, or no substitution; and 
each RA to RE is independently a hydrogen or a substituent selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, A to RE are optionally joined to form a fused ring.
Claims 17-18 inherit the allowable subject matter of claim 16 are similarly allowable. 

Set of Claims 19-20 is considered allowable. The following is a statement of reason for the indication of allowable subject matter:
	 Regarding claim 19, KAWAMURA et al. (U.S. Pub. No. 2018/0277769) teaches a consumer product comprising an organic light-emitting device (OLED) comprising an anode 3, a cathode 4, and an organic layer 10 disposed between the anode and the cathode, the organic layer. 
 	Yamamoto et al. (U.S. Pub. No. 2014/0319507) teaches a consumer product comprising an organic light-emitting device (OLED) comprising an anode 4, a cathode 9, and an organic layer, disposed between the anode and the cathode, the organic layer.
 KAWAMURA et al. (U.S. Pub. No. 2018/0277769) and Yamamoto et al. (U.S. Pub. No. 2014/0319507), taken individually or in combination, do not teach the claimed consumer product comprising an organic light-emitting device (OLED) comprising the organic layer comprising a compound selected from the group consisting of Formula I and Formula II
 

    PNG
    media_image1.png
    160
    347
    media_image1.png
    Greyscale

Formula I Formula II wherein Y is selected from O, S, or NRN; and 
(a) L1 and L2 are the same or different and are each a mono-anionic bidentate ligand; and R is selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; or  113Attorney Docket No.: 206102-0224-00US 
(b) R can join with L1 of the Formulae I or II to form a ring B1 of formula B and formula C, respectively, and L2 is L3 and is a tridentate ligand of formula D 

    PNG
    media_image2.png
    428
    550
    media_image2.png
    Greyscale

wherein 
ring C, ring D, and ring E are each independently selected from the group consisting a 5-membered aryl, a 5-membered heteroaryl, a 6-membered aryl, and a 6-membered heteroaryl; 
X1 to X4 are independently selected from C or N, and no more than two of the X1 to X4 is N; 
Z1 to Z7 are independently selected from C or N; wherein one of Z1, Z4, and Z7 is an anionic donor, and the remaining two are neutral donors; wherein Z2 and Z3 are not both N, and Z5 and Z6 are not both N; and the dotted lines represent coordination to the iridium; 
wherein each RA to RE represents mono to the maximum allowable substitution, or no substitution; and 
A to RE is independently a hydrogen or a substituent selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, wherein any two adjacent substituents RA to RE are optionally joined to form a fused ring.
Claim 20 inherits the allowable subject matter of claim 19 are similarly allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819